Exhibit 10.63

EMPLOYMENT SEPARATION AND CONSULTING AGREEMENT

This Employment Separation and Consulting Agreement (also referred to as the
“Agreement”) is made this 14th day of December, 2009, between Nalco Company, for
itself and on behalf of its direct or indirect affiliates, parents,
subsidiaries, successors and predecessors (collectively the “Company” or
“Nalco”) and Mr. Scott C. Mason (“Mr. Mason”).

Recitals

Mr. Mason’s employment with the Company will be terminated on December 31, 2009
and all entitlements as an employee shall end on that date.

Mr. Mason will provide consulting services to the Company from January 1, 2010
to June 30, 2010 on a part-time basis.

Mr. Mason entered into an Employment Agreement with the Company at the
commencement of his employment, a Severance Agreement with the Company with
effective date of January 16, 2006 (later replaced by a Severance Agreement
dated November 26, 2008), a Death Benefit Agreement date January 16, 2006, a
Change of Control Agreement dated November 26, 2008, and may have entered into
other agreements with the Company (collectively all of these agreements referred
to as the “Agreements”).

Agreement

Accordingly, Mr. Mason and Nalco agree as follows:

 

1. Termination of Employment

Effective December 31, 2009, Mr. Mason will be terminated from all positions
held by him as an officer, employee or director of Nalco, and all of its direct
or indirect subsidiaries, parents and affiliates (the “Termination Date”).
Mr. Mason shall execute any requested forms to resign from such positions.
Except as stated herein, all of Mr. Mason’s rights as an employee shall
terminate on that date and any equity incentive grants that do not vest on or
before December 31, 2009 shall not vest (for clarity, equity incentive grants
which vest on December 31, 2009 shall vest).

 

2. Consulting Services

From January 1, 2010 to June 30, 2010 (the “Term”), Mr. Mason will provide
consulting services as reasonably requested by Nalco (the “Services”) from



--------------------------------------------------------------------------------

locations as directed by Nalco. The total amount of Services shall not exceed 30
days to be scheduled as evenly over the Term as is reasonably possible.
Consultant will serve Nalco faithfully, on a full time basis if requested by
Nalco, exercising good faith efforts to fulfill all of the assignments given to
him. Nalco shall pay Mr. Mason $16,667 per month for his performance of the
Services plus reimbursement of reasonable travel expenses in accordance with the
Company’s travel policy. Such payments shall be made in equal installments, two
times per month. As a consultant, and without prejudice to other grants made
herein, Mr. Mason is an independent contractor and shall not be entitled to any
benefits (of any type), medical insurance, worker’ compensation or compensation
benefits that are available to employees of Nalco either by plan, agreement or
policy, and Nalco shall not withhold any taxes or other amounts from the amounts
paid hereunder or otherwise treat Mr. Mason as if he were an employee.
Mr. Mason’s rights to payments and other amounts from Nalco shall be limited to
those contractual rights provided in this Agreement. Mr. Mason may terminate the
Services upon fifteen days notice and shall not be entitled to any compensation
for the period after the termination of Services. Nalco may terminate the
Services on notice to Mr. Mason, but Nalco shall be obligated to make the
payments required hereunder for the balance of the Term, notwithstanding such
termination.

 

3. Separation Benefits

 

  a. The Company will continue Mr. Mason’s current medical and dental benefits
for the period through June 30, 2011 at the active employee rates.

 

  b. Upon the execution of this Agreement, Mr. Mason shall be entitled to the
following benefits in Sections 3(a), 3(b) and 3(c) of the Severance Agreement
dated November 26, 2008 (as defined in therein):

The Company shall pay Executive [Mr. Mason], within fifteen business days after
the Termination Date in a lump sum payment (i) accrued but unpaid Base Salary
through the Termination Date, and (ii) any prior year bonus earned but not paid,
and the Company shall pay any amounts relating to the Company policy for coach
class travel in lieu of business class travel.

The Company shall pay Executive, six months and one day after the Termination
Date, severance equal to one and one-half (1.5) times his Base Salary and Target
Bonus. Notwithstanding the above, to the extent permitted by Section 409A of the
Code, a portion of the payment equal to two times the compensation limit
specified in Code Section 401(a)(17) shall be paid within fifteen days of the
Termination Date.

In addition, Mr. Mason shall be entitled to a pro-rata portion of the annual
management incentive plan amount for the year of termination based on the
portion of the year elapsed through the termination and the pro-rata portion
shall be calculated based on actual performance over the entire performance

 

2



--------------------------------------------------------------------------------

period and any such payment shall be made on or before March 15 of the year
following termination or, to the extent required by Section 409A of the Code,
six months and one day following termination, if later.

 

  c. The Company will provide Mr. Mason with reasonable outplacement services
during the twenty-four (24) month period following the Termination Date (for
these purposed, reasonable outplacement services would not exceed a cost to the
Company of $10,000).

 

  d. Other than the benefits set forth in this Section 3, and the obligations
relating to Services in Section 2, the Company and its affiliates will have no
further obligations hereunder with respect to Mr. Mason following the
Termination Date.

 

4. Waiver of Benefits

Mr. Mason fully waives and releases any and all claim he has or might have had
to any and all other claims he has to any payments or benefits, or any severance
payments or severance benefits from Nalco or any of its direct or indirect
affiliates, subsidiaries, parents or predecessors under the Agreements or any
other agreements or commitments, plans or policies. Mr. Mason waives any and all
rights under the Death Benefit Agreement after the Termination Date.

 

5. Reconciliation of Expense Reports, Travel Advances, Credit Card Charges, and
Other Obligations

If he has not already done so, by December 31, 2009, Mr. Mason will deliver to
Nalco a final written report and reconciliation of all outstanding travel
advances and charges made against credit cards issued to Mr. Mason by or on
behalf of Nalco. Mr. Mason shall identify those portions of advances and charges
that were devoted to personal use and those portions that were devoted to the
business purposes of Nalco. For the portions devoted to Nalco’s business
purposes, Mr. Mason will provide all of the information normally provided under
Nalco’s practices and procedures, with appropriate receipts.

Mr. Mason will also provide a detailed statement of all business expenses that
Mr. Mason claims he incurred for Nalco’s business purposes that have not been
reimbursed.

If the final report of business expenses, use of travel advances, and credit
card charges reveals Mr. Mason owes Nalco money, the sum owing shall be promptly
paid by him by check. If the report reveals Nalco owes Mr. Mason money, the sum
owing shall be promptly paid by check.

By filing Mr. Mason’s final report of business expenses, expenditure of travel
advances, and credit card charges, Mr. Mason warrants the accuracy of the report

 

3



--------------------------------------------------------------------------------

and also that there are no further credit card charges or business expenses
(except minor telephone charges). Nalco shall not reimburse any subsequently
reported expenses.

Mr. Mason agrees to return all Nalco property to Nalco by December 31, 2009.

 

6. General Release and Covenant Not to Sue

In consideration of Nalco’s promises under this Employment Separation and
Consulting Agreement, Mr. Mason individually, and Mr. Mason’s successors,
assigns, heirs, and agents, and each and all of them, hereby unconditionally and
forever release, acquit, and discharge Nalco, its direct or indirect parents,
subsidiaries and affiliates, and each of their respective officers, directors,
stockholders, employees, agents, and attorneys from any and all claims, demands,
liabilities, and causes of action of every kind, nature and description
whatsoever whether known or unknown, or suspected to exist, which Mr. Mason ever
had or may now have against Nalco, or any of them, including, without
limitation, any claim arising out of or relating to (i) any aspect of
Mr. Mason’s employment with Nalco, including the termination of such employment;
(ii) any federal, state, local or other government statute, regulation or
ordinance of any country, including but not limited to the following US laws,
Title VII of the Civil Rights Act of 1964, as amended, the Civil Rights Act of
1991, the Age Discrimination in Employment Act, 29 U.S.C. sec. 621 et. seq. as
amended by the Older Workers’ Benefit Protection Act of 1990, the Americans with
Disabilities Act, the Family and Medical Leave Act, the Employee Retirement
Income Security Act, and the Rehabilitation Act of 1973, The Worker Adjustment
and Retraining Notification Act and (iii) the common law of the jurisdiction
wherein Mr. Mason resides or any other jurisdiction, including without
limitation, intentional infliction of emotional distress, breach of contract and
any claims for consequential and/or punitive damages for any reason. It is the
intention of Mr. Mason that in executing this Agreement Mr. Mason is providing a
General Release and that it shall be an effective bar to each and every claim,
demand and cause of action, either known or unknown, for all acts, or omissions
of Nalco, its direct or indirect parents, subsidiaries and affiliates, and each
of their respective officers, directors, stockholders, employees, agents, and
attorneys, occurring prior to and up to the date this Agreement is executed.
This release includes but is not limited to:

 

  - any claims for assault, battery, wrongful termination, defamation, invasion
of privacy, intentional infliction of emotional distress, or any other tort or
common law claims;

 

  - any claim to challenge the enforceability of any noncompetition,
nondisclosure, and nonsolicitation provisions in this or the Employment
Agreement;

 

  - any claims for the breach of any written, implied or oral contract;

 

4



--------------------------------------------------------------------------------

  - any claims of discrimination, harassment or retaliation based on such things
as age, national origin, ancestry, race, religion, sex (including sexual
harassment), sexual orientation, or physical or mental disability or medical
condition or any other protected status;

 

  - any claims for benefits or monetary equivalent of benefits except as
provided in this Agreement; and

 

  - any entitlement to reinstatement with or rehire or reemployment by Nalco or
its affiliates.

If either party files suit to enforce any provision of the Agreement and a court
of competent jurisdiction, then the substantially prevailing party shall be
entitled to an award of its court costs, litigation expenses and reasonable
attorneys fees incurred in prosecuting and maintaining such suit, in addition to
any other remedies or relief.

Excepted from this release are claims challenging the validity of this
Separation Agreement under the Age Discrimination in Employment Act. Mr. Mason’s
release under the Age Discrimination in Employment Act does not apply to any
claims that arise or may arise based on events that take place after the date
Mr. Mason signs this Agreement. Also not released are any claims Mr. Mason may
have for a) Worker’s Compensation benefits, b) accrued wages, accrued but unused
vacation pay, and accrued commissions, if any, up to the date of termination, c)
any vested pension benefits, or d) any right to unemployment benefits.

Mr. Mason warrants that he: (a) has read this Agreement and understands its
provisions including the waivers and releases, (b) understands that this
Agreement includes a release of any rights or claims under the Age
Discrimination in Employment Act, (c) is waiving rights under this release on a
voluntary basis, without coercion or duress, in compliance with the Older
Workers Benefit Protection Act, and (d) has been advised to consult an attorney
before signing this Agreement.

Mr. Mason agrees never to institute any charge, lawsuit, complaint, proceeding,
grievance or action of any kind (at law, in equity or otherwise) in any state or
federal court, or in any other public or private tribunal, against Nalco or any
of its affiliates on any grounds, for any occurrence from the beginning of time
to the effective date of this Agreement. The only exception to this covenant not
to sue is a claim that challenges the validity of this Separation Agreement and
alleges age discrimination. If Mr. Mason sues Nalco in violation of this
Separation Agreement, then Mr. Mason shall be liable for Nalco’s actual
attorneys’ fees and other litigation costs incurred in defending such matter.

 

5



--------------------------------------------------------------------------------

7. Confidentiality and Covenants

As a condition for the payments under this Agreement, for a period of two
(2) years after the Term, (i) Mr. Mason shall not, within any jurisdiction or
marketing area in which the Company (or its subsidiaries and affiliates) is
doing business, directly or indirectly, own more than 5% of the voting equity or
otherwise control any business of the type and character engaged in or
competitive with that conducted by the Company (or its subsidiaries and
affiliates); (ii) Mr. Mason shall not be directly or indirectly employed by,
consult with or provide services to the following business or any of their
subsidiaries, parents or affiliates: General Electric (water treatment chemicals
and equipment businesses), Danaher (water treatment chemicals businesses),
Ashland (water treatment and paper chemicals businesses), BASF (paper chemicals
businesses), Kemira (paper chemicals businesses), Buckman (paper chemicals
businesses), Akzo Nobel (paper chemicals businesses), M-I Drilling (energy
chemicals businesses), Baker-Hughes (energy chemicals businesses), Champion
(energy chemicals businesses), SNF Floerger (ii) Mr. Mason shall not, directly
or indirectly, employ, solicit for employment or otherwise contract for the
services of (or assist any other company, business or person in employing,
soliciting for employment or otherwise contracting for the services of) any
individual who is an employee of the Company (or its subsidiaries and
affiliates) at the time of this Agreement or who shall subsequently become an
employee of the Company (or its subsidiaries and affiliates).

Mr. Mason: (i) will not divulge, transmit or otherwise disclose (except as
legally compelled by court order, and then only to the extent required, after
prompt notice to the Company of any such order), directly or indirectly, other
than in the regular and proper course of business of the Company, any
confidential knowledge or information with respect to the operations, finances,
organization or employees of the Company (or its subsidiaries and affiliates) or
with respect to confidential or secret processes, services, techniques,
customers or plans with respect to the Company (or its subsidiaries and
affiliates); and (ii) will not use, directly or indirectly, any confidential
information for the benefit of anyone other than the Company (or its
subsidiaries and affiliates); provided, however, that Mr. Mason has no
obligation, express or implied, to refrain from using or disclosing to others
any such knowledge or information which is or hereafter shall become available
to the public other than through disclosure by Mr. Mason. All new processes,
techniques, know-how, inventions, plans, products, patents and devices
developed, made or invented by Mr. Mason, alone or with others, while an
employee of the Company which are related to the business of the Company (or its
subsidiaries and affiliates) shall be and become the sole property of the
Company, unless released in writing by the Company, and Mr. Mason hereby assigns
any and all rights therein or thereto to the Company.

 

6



--------------------------------------------------------------------------------

All files, records, correspondence, memoranda, notes or other documents
(including, without limitation, those in computer-readable form) or property
relating or belonging to the Company (or its affiliates and subsidiaries),
whether prepared by Mr. Mason or otherwise coming into his possession in the
course of the performance of his services under this Agreement, shall be the
exclusive property of Company and shall be delivered to Company and not retained
by Mr. Mason (including, without limitations, any copies thereof) upon
termination of this Agreement for any reason whatsoever.

Mr. Mason will communicate and disclose in writing to the Company all
inventions, discoveries, improvements, machines, devices, designs, processes,
products, software, treatments, formulae, mixtures and/or compounds whether
patentable or not as well as patents and patent applications (all collectively
referred to as “Inventions”) made, conceived, developed or acquired by Mr. Mason
or under which Mr. Mason acquired the right to grant licenses or become
licensed, whether alone or jointly with others, during the term of this
Agreement. All of Mr. Mason’s right, title and interest in, to and under such
Inventions, including licenses and right to grant licenses shall be the sole
property of the Company and the same are hereby assigned to the Company. Any
Invention disclosed by Mr. Mason shall be deemed to have been made and conceived
and developed after the termination of this Agreement.

For all of Mr. Mason’s Inventions, Mr. Mason will, upon request of the Company,
during the term of this Agreement and thereafter: execute and deliver all
documents which the Company shall deem necessary or appropriate to assign,
transfer and convey to the Company, all of Mr. Mason’s right, title, interest in
and to such Inventions, and enable the Company to file and prosecute
applications for Letters Patent of the United States and any foreign countries
on Inventions as to which the Company wishes to file patent applications; and do
all other things (including the giving of evidence in suits and other
proceedings) which the Company shall deem necessary or appropriate to obtain,
maintain, and assert patents for any and all such Inventions and to assert its
rights in any Inventions not patented.

Mr. Mason’s obligations hereunder do not apply to Inventions for which no
equipment, supplies, facility or confidential information of the Company was
used, and which were developed entirely on Mr. Mason’s own time unless:

the Inventions relate to the business of the Company; or,

to the Company’s actual or demonstrably anticipated research or development; or,

the Inventions result from any work performed by Mr. Mason for the Company.

 

7



--------------------------------------------------------------------------------

Mr. Mason hereby assigns to the Company the copyright in all works prepared by
Mr. Mason which are either:

within the scope of Mr. Mason’s employment; or,

based upon information acquired from the Company not normally made available to
the public; or,

commissioned by the Company but not within Mr. Mason’s scope of employment.

Mr. Mason agrees to submit all such works to the Company for approval prior to
publication or oral dissemination. Mr. Mason also agrees to do all things
(including the giving of evidence in suits and other proceedings) which the
Company shall deem necessary or appropriate to obtain, maintain, and enable the
Company to protect its rights and to such works.

Mr. Mason hereby releases and allows the Company to use, for any lawful purpose,
any voice reproduction, photograph, or other video likeness of Mr. Mason made in
the scope of Mr. Mason’s employment.

All expenses incident to any action required by the Company to assign Inventions
or copyrights to the Company or so taken in its behalf pursuant to the terms of
this Agreement shall be borne by the Company, including a reasonable payment for
Mr. Mason’s time and expenses involved if not then in the Company’s employ,
which payment for such time at the rate being paid to Mr. Mason by the Company
at the time termination of employment.

Mr. Mason acknowledges that a breach of his covenants contained herein may cause
irreparable damage to the Company (or its subsidiaries and affiliates), the
exact amount of which will be difficult to ascertain, that the remedies at law
for any such breach will be inadequate and that the payments and other benefits,
in the Agreement, are additional consideration for the covenants contained in
herein. Accordingly, Mr. Mason agrees that if he breaches any of the covenants
contained herein, in addition to any other remedy which may be available at law
or in equity, the Company shall be entitled to specific performance and
injunctive relief. In addition, the breach of any of the covenants contained
herein shall entitle the Company to permanently withhold, and, if applicable, to
recover from Mr. Mason any payments, benefits, or other than entitlements, of
any type owed or paid by the Company to Executive under this Agreement, any
other agreement or plan.

The Company and Mr. Mason further acknowledge that the time, scope, geographic
area and other provisions herein have been specifically negotiated by
sophisticated commercial parties and agree that all such provisions are
reasonable under the circumstances of the activities contemplated by this
Agreement. In the event that the covenants herein shall be determined by any
court of competent

 

8



--------------------------------------------------------------------------------

jurisdiction to be unenforceable by reason of their extending for too great a
period of time or over too great a geographical area or by reason of their being
too extensive in any other respect, they shall be interpreted to extend only
over the maximum period of time for which they may be enforceable and/or over
the maximum geographical area as to which they may be enforceable and/or to the
maximum extent in all other respects as to which they may be enforceable, all as
determined by such court in such action.

Mr. Mason agrees to cooperate with the Company (including following Mr. Mason’s
termination of employment for any reason), by making himself reasonably
available to testify on behalf of the Company in any action, suit, or
proceeding, whether civil, criminal, administrative, or investigative, and to
assist the Company, in any such action, suit, or proceeding, by providing
information and meeting and consulting with the Company’s Board of Directors or
its representatives or counsel, or representatives or counsel to the Company, as
reasonably requested; provided however that the same does not materially
interfere with his then current professional activities or important personal
activities. The Company agrees to reimburse Mr. Mason, on an after-tax basis,
for all expenses, including pre-approved legal expense, actually incurred in
connection with his provision of testimony or assistance.

Mr. Mason agrees that, during his employment and thereafter (including following
Mr. Mason’s termination of employment for any reason) he will not make
statements or representations, or otherwise communicate, directly or indirectly,
in writing, orally, or otherwise, or take any action which may, directly or
indirectly, disparage the Company, its subsidiaries or its respective officers,
directors, employees, advisors, business or reputations. Notwithstanding the
foregoing, nothing in this Agreement shall preclude Mr. Mason from making
truthful statements or disclosures that are required by applicable law,
regulation or legal process.

 

8. Additional Provisions

 

  A. Mr. Mason acknowledges and agrees that:

 

  - Mr. Mason is entering into this Agreement knowingly and voluntarily and of
Mr. Mason’s own free will and not because of any threats or duress;

 

  - Mr. Mason has been advised by this Agreement to consult with an attorney
before signing this Agreement;

 

  - Mr. Mason has read this Agreement and understands its provisions, including
that a portion of the consideration being paid by Nalco is for a release of any
rights or claims under the Age Discrimination in Employment Act:

 

9



--------------------------------------------------------------------------------

  - Mr. Mason understands that Mr. Mason may take up to 21 days to consider this
Agreement before signing it;

 

  - After Mr. Mason signs this Agreement, Mr. Mason will have 7 days to revoke
it;

 

  - If Mr. Mason wants to revoke it, Mr. Mason must deliver a written notice of
revocation to Steve Landsman at Nalco headquarters in Naperville, IL. If
Mr. Mason does not revoke it within 7 days after having signed it, this
Agreement will become final between and enforceable by the parties; and

 

  - If Mr. Mason chooses to revoke this Agreement within 7 days after Mr. Mason
signs it, Mr. Mason will not receive consideration set forth above or the other
benefits described hereunder.

Any violation by Mr. Mason of the covenants, commitments, or obligations, in
this Agreement shall release Nalco from its obligation to provide any other
benefits promised in this Agreement. Nalco’s right to withhold benefits shall be
without prejudice to any other remedy available to Nalco for breach of this
Agreement.

 

  B. Mr. Mason shall not directly or indirectly employ, solicit for employment,
or otherwise contract for the services of any individual who is an employee of
the Company or its affiliates for a period of 2 years from the date of this
Agreement.

 

  C. Mr. Mason agrees not to (directly or indirectly, individually or with
others) do anything calculated or likely to have the effect of undermining,
disparaging or otherwise reflecting negatively upon Nalco, its officers,
directors, shareholders, employees, former employees agents, operations,
reputation, goodwill, business practices, products, services, suppliers,
employees of suppliers, and/or customers. Mr. Mason and Nalco agree that,
because the exact amount of potential damages to Nalco resulting from
Mr. Mason’s breach of this section is inherently difficult to determine with any
precision, if a court finds that Mr. Mason has breached this section in any
respect, Mr. Mason will pay all of Nalco’s actual attorneys’ fees and other
litigation costs incurred in obtaining an injunction and/or judgment against
Mr. Mason.

9. Entire Agreement/Changes. This writing contains the entire Agreement between
the parties. There is no agreement or understanding between Mr. Mason and Nalco
about or pertaining to the termination of Mr. Mason’s employment with Nalco, or
about Mr. Mason’s obligations to Nalco regarding Mr. Mason’s termination except
those set forth in this Agreement. No changes to this

 

10



--------------------------------------------------------------------------------

Agreement shall be enforceable against Nalco unless agreed to and acknowledged
by Nalco as evidenced by the signature of an authorized agent of Nalco. Nalco
shall have no further payment obligations to Mr. Mason relating to his
separation from employment with Nalco other than as stated in this Agreement.

10. Severability. If any provision of this Agreement, other than the release
sections, is held by a court of competent jurisdiction to be unlawful, such
provision shall be stricken or modified by the court, and the remaining and/or
modified provisions shall remain in full force and effect. If the release
sections are held to be unlawful or unenforceable, the Agreement shall be
voidable at Nalco’s option.

11. Choice of Law, Interpretation, Venue. This Agreement shall be governed by
Illinois law. This Agreement is a product of mutual authorship and shall be
neutrally construed. Any action under this agreement which may be brought before
the United States District Court for the Northern District of Illinois shall be
brought before the United States District Court for the Northern District of
Illinois.

In Witness Whereof, the parties have executed this Agreement on the date
indicated:

 

NALCO COMPANY By:  

 

   

 

Title:   Vice President     Mr. Scott C. Mason

 

11